


Exhibit 10.14

 

 

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of this 14th day
of March, 2008 (the “Effective Date”) by and between InnerWorkings, Inc., a
Delaware corporation (the “Company”), and Eric P. Lefkofsky, an individual
residing in the State of Illinois (“Lefkofsky”).

 

RECITALS

 

WHEREAS, Lefkofsky was instrumental in the formation and development of the
Company;

 

WHEREAS, in light of Lefkofsky’s historical role and to benefit from the
valuable perspective gained from this involvement, the Company’s management and
Board of Directors have consulted, and expect to continue to consult, with
Lefkofsky on a regular basis; and

 

WHEREAS, in order to secure the opportunity to continue to benefit from
Lefkofsky’s perspective and insights in a manner consistent with past practices,
the parties are entering into this Agreement upon the terms and conditions
hereinafter contained, effective as of the Effective Date;

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and the mutual benefits accruing to the Company and Lefkofsky from the
independent contractor relationship to be established between the parties by the
terms of this Agreement, the parties hereby agree as follows:

 


1.                                       TERM OF AGREEMENT.  THIS AGREEMENT
SHALL HAVE A TERM OF ONE (1) YEAR COMMENCING ON THE EFFECTIVE DATE (THE
“TERM”).  THE TERM MAY BE EXTENDED ON A MONTHLY OR ANNUAL BASIS UPON THE MUTUAL
WRITTEN CONSENT OF THE COMPANY AND LEFKOFSKY.


 


2.                                       SCOPE OF ENGAGEMENT.  LEFKOFSKY WILL,
DURING THE TERM AND AS REQUESTED BY THE COMPANY, PROVIDE PART-TIME CONSULTING
AND ADVISORY SERVICES TO THE COMPANY, INCLUDING THE BOARD OF DIRECTORS OF THE
COMPANY (THE “SERVICES”).  LEFKOFSKY AGREES TO DEVOTE HIS COMMERCIALLY
REASONABLE EFFORTS, WORKING TIME AND SKILL TO THE SERVICES; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL LEFKOFSKY BE REQUIRED TO PROVIDE MORE THAN TWENTY (20)
HOURS OF SERVICES IN ANY CALENDAR MONTH.  THE SERVICES SHALL BE PERFORMED BY
LEFKOFSKY, AND LEFKOFSKY SHALL NOT BE REQUIRED TO EMPLOY OTHERS TO PERFORM THE
SERVICES.


 


3.                                       EXPENSE REIMBURSEMENT.  LEFKOFSKY SHALL
BE ELIGIBLE TO RECEIVE REIMBURSEMENT FOR REASONABLE OUT-OF-POCKET EXPENSES
INCURRED IN CONNECTION WITH THE PERFORMANCE OF THE TERMS OF THIS AGREEMENT,
PROVIDED THAT SUCH REIMBURSEMENT IS DIRECTLY RELATED TO THE SERVICES.  LEFKOFSKY
SHALL PROVIDE THE COMPANY WITH DOCUMENTATION EVIDENCING ALL REQUESTS FOR
REIMBURSEMENT OF SUCH EXPENSES.


 


4.                                       ASSIGNMENT OF RIGHTS.  THE RIGHTS AND
OBLIGATIONS OF LEFKOFSKY UNDER THIS AGREEMENT ARE PERSONAL RIGHTS AND
OBLIGATIONS OF LEFKOFSKY, INCLUDING THE OBLIGATIONS TO HAVE ALL

 

 

 

--------------------------------------------------------------------------------


 


SERVICES PERFORMED BY LEFKOFSKY, AND MAY NOT BE ASSIGNED OR TRANSFERRED TO ANY
OTHER PERSON, FIRM, CORPORATION, OR OTHER ENTITY WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY.  THE COMPANY MAY ASSIGN OR TRANSFER ITS RIGHTS UNDER
THIS AGREEMENT TO ANY ENTITY OF WHICH THE COMPANY OWNS MORE THAN FIFTY (50%)
PERCENT OF THE VOTING INTERESTS, PROVIDED THAT ANY SUCH ASSIGNEE OR TRANSFEREE
EXPRESSLY ASSUMES THE OBLIGATIONS OF THE COMPANY PROVIDED UNDER THIS AGREEMENT.


 


5.                                       TERMINATION.  THE COMPANY OR LEFKOFSKY
MAY TERMINATE THIS AGREEMENT AT ANY TIME UPON THIRTY (30) DAYS WRITTEN NOTICE TO
THE OTHER PARTY; PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATIONS UNDER
SECTIONS 3 AND 10 SHALL SURVIVE ANY SUCH TERMINATION.


 


6.                                       RIGHTS AND OBLIGATIONS UPON
TERMINATION.  UPON TERMINATION OF THIS AGREEMENT, THE COMPANY’S OBLIGATION TO
PAY ANY AMOUNTS TO LEFKOFSKY, EXCEPT FOR REIMBURSEMENT OF ANY REASONABLE
OUT-OF-POCKET EXPENSES INCURRED PRIOR TO SUCH TERMINATION, SHALL CEASE.


 


7.                                       ACKNOWLEDGMENTS BY LEFKOFSKY. 
LEFKOFSKY HEREBY ACKNOWLEDGES THAT:


 


(A)                                  LEFKOFSKY’S SOLE REMUNERATION FOR THE
SERVICES DESCRIBED HEREIN WILL BE THE AMOUNTS DESCRIBED IN SECTIONS 3 AND 10
HEREOF, AND LEFKOFSKY AGREES THAT HE SHALL NOT BE ENTITLED TO ANY OTHER PAYMENTS
FOR HIS SERVICES, INCLUDING, WITHOUT LIMITATION, SALARY, BONUSES, COMMISSIONS OR
BENEFITS.


 


(B)                                 LEFKOFSKY IS NOT AUTHORIZED TO ENTER INTO
CONTRACTS OR AGREEMENTS ON BEHALF OF THE COMPANY OR TO OTHERWISE CREATE
OBLIGATIONS OF THE COMPANY OR TO THIRD PARTIES IN PERFORMING THE SERVICES UNDER
THIS AGREEMENT.


 


8.                                       COVENANTS, REPRESENTATIONS AND
WARRANTIES.  LEFKOFSKY HEREBY COVENANTS, REPRESENTS AND WARRANTS THAT:


 


(A)                                  LEFKOFSKY IS NOT UNDER ANY PRE-EXISTING
OBLIGATION INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT.


 


(B)                                 LEFKOFSKY HAS THE RIGHT, POWER AND AUTHORITY
TO ENTER INTO AND PERFORM THIS AGREEMENT WITHOUT VIOLATING OR INFRINGING ANY
THIRD PARTY RIGHTS.


 


(C)                                  DURING THE TERM OF THIS AGREEMENT,
LEFKOFSKY WILL COMPLY WITH ALL LAWS AND REGULATIONS IN THE COURSE OF HIS
PERFORMANCE OF THIS AGREEMENT, AND THE SERVICES PERFORMED HEREUNDER WILL BE
PERFORMED, TO THE BEST OF LEFKOFSKY’S ABILITY, IN A TIMELY, COMPLETE,
PROFESSIONAL AND WORKMANLIKE MANNER, IN ACCORDANCE WITH INDUSTRY STANDARDS AND
IN THE BEST INTERESTS OF THE COMPANY.


 


(D)                                 DURING THE TERM OF THIS AGREEMENT, LEFKOFSKY
WILL NOT DEFAME, DISPARAGE, LIBEL OR SLANDER, OR MAKE ANY NEGATIVE OR DEROGATORY
STATEMENTS CONCERNING, THE COMPANY OR ANY OF ITS STOCKHOLDERS, DIRECTORS,
OFFICERS, EMPLOYEES, REPRESENTATIVES, AGENTS OR AFFILIATES (INCLUDING ANY OF
THEIR RESPECTIVE PRODUCTS, SERVICES, CUSTOMERS, SUPPLIERS, LICENSORS, EMPLOYEES
OR AGENTS).


 


9.                                       CONFIDENTIAL INFORMATION.

 

 

 

2

--------------------------------------------------------------------------------


 


(A)                                  LEFKOFSKY ACKNOWLEDGES AND AGREES THAT IN
THE COURSE OF THE PERFORMANCE OF THE SERVICES PURSUANT TO THIS AGREEMENT
LEFKOFSKY MAY BE GIVEN ACCESS TO, OR COME INTO POSSESSION OF, SECRET OR
CONFIDENTIAL INFORMATION OF THE COMPANY, WHICH INFORMATION MAY CONSIST OF
PROPRIETARY DATA OR OTHER CONFIDENTIAL INFORMATION RELATIVE TO THE ACTIVITIES OF
THE COMPANY (COLLECTIVELY, “CONFIDENTIAL INFORMATION”).  LEFKOFSKY FURTHER
ACKNOWLEDGES AND AGREES THAT HE WILL NOT USE, DISTRIBUTE, DUPLICATE, DIVULGE OR
DISCLOSE IN ANY MANNER, OR PERMIT ANY THIRD PARTY ACCESS TO, ANY SUCH
CONFIDENTIAL INFORMATION, EXCEPT IN CONNECTION WITH THE PERFORMANCE OF THE
SERVICES UNDER THIS AGREEMENT AND SO LONG AS THE SECRET OR CONFIDENTIAL NATURE
OF SUCH CONFIDENTIAL INFORMATION IS PRESERVED.


 


(B)                                 LEFKOFSKY MUST NOTIFY THE COMPANY
IMMEDIATELY UPON DISCOVERING ANY BREACH OF THIS AGREEMENT OR UNAUTHORIZED USE OF
CONFIDENTIAL INFORMATION, AND MUST USE HIS BEST EFFORTS, AND AID THE COMPANY, TO
RECOVER POSSESSION OF THE CONFIDENTIAL INFORMATION, AND TO PREVENT FURTHER
DISSEMINATION AND UNAUTHORIZED USE.


 


(C)                                  LEFKOFSKY AGREES THAT A VIOLATION BY
LEFKOFSKY OF THIS SECTION 9 WILL CAUSE IRREPARABLE INJURY TO THE COMPANY AND
THAT THE COMPANY SHALL BE ENTITLED (WITHOUT THE POSTING OF BOND OR ANY OTHER
FORM OF SECURITY) TO SEEK BOTH PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF
ENJOINING AND RESTRAINING LEFKOFSKY FROM DOING OR CONTINUING TO DO ANY SUCH ACT
AND ANY OTHER VIOLATIONS OR THREATENED VIOLATIONS OF THIS SECTION 9.  THE
REMEDIES SET FORTH IN THIS SECTION 9 SHALL BE IN ADDITION TO, RATHER THAN IN
LIEU OF, ANY OTHER RIGHTS AND REMEDIES THE PARTIES MAY HAVE AT LAW OR IN EQUITY.


 


10.                                 INDEMNIFICATION.


 


(A)                                  THE COMPANY AGREES TO INDEMNIFY AND HOLD
HARMLESS LEFKOFSKY (INCLUDING HIS AFFILIATES) FROM AND AGAINST, AND PAY OR
REIMBURSE LEFKOFSKY AND SUCH OTHER INDEMNIFIED PERSONS FOR, ANY AND ALL ACTIONS,
CLAIMS, DEMANDS, PROCEEDINGS, INVESTIGATIONS, INQUIRIES, LIABILITIES,
OBLIGATIONS, FINES, DEFICIENCIES, COSTS, EXPENSES, ROYALTIES, LOSSES AND DAMAGES
(WHETHER OR NOT RESULTING FROM THIRD PARTY CLAIMS) RELATED TO OR ARISING OUT OF
THE EXECUTION, DELIVERY OR EXISTENCE OF THIS AGREEMENT OR THE PERFORMANCE BY
LEFKOFSKY OF CONSULTING OR ADVISORY SERVICES FOR THE COMPANY WHETHER OCCURRING
ON, BEFORE OR AFTER THE DATE OF THIS AGREEMENT AND WHETHER PROVIDED HEREUNDER OR
UNDER ANY PRIOR AGREEMENT, UNDERSTANDING OR OTHERWISE, AND TO REIMBURSE
LEFKOFSKY AND ANY OTHER SUCH INDEMNIFIED PERSON FOR OUT-OF-POCKET EXPENSES AND
REASONABLE LEGAL AND ACCOUNTING EXPENSES INCURRED BY HIM, HER OR IT IN
CONNECTION WITH OR RELATING TO INVESTIGATING, PREPARING TO DEFEND, DEFENDING,
ASSERTING OR PROSECUTING ANY ACTIONS, CLAIMS OR OTHER PROCEEDINGS (INCLUDING ANY
INVESTIGATION OR INQUIRY) ARISING IN ANY MANNER OUT OF OR IN CONNECTION WITH THE
EXECUTION, DELIVERY OR EXISTENCE OF THIS AGREEMENT OR LEFKOFSKY’S PERFORMANCE OF
SUCH SERVICES (WHETHER OR NOT SUCH INDEMNIFIED PERSON IS A NAMED PARTY IN SUCH
PROCEEDING); PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE RESPONSIBLE UNDER
THIS SECTION 10 FOR ANY CLAIMS, LIABILITIES, LOSSES, DAMAGES OR EXPENSES TO THE
EXTENT THAT THEY ARE FINALLY JUDICIALLY DETERMINED TO HAVE RESULTED FROM
LEFKOFSKY’S (OR ANY OTHER INDEMNIFIED PERSON’S) GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, BAD FAITH OR KNOWING VIOLATION OF APPLICABLE LAW.


 


(B)                                 LIMITATION ON LIABILITY.  THE COMPANY ALSO
AGREES THAT LEFKOFSKY (OR ANY OTHER INDEMNIFIED PERSON) SHALL NOT HAVE ANY
LIABILITY (WHETHER DIRECT OR INDIRECT, IN CONTRACT OR TORT OR OTHERWISE) TO THE
COMPANY FOR OR IN CONNECTION WITH THE RETENTION OF LEFKOFSKY PURSUANT TO THIS

 

 

3

--------------------------------------------------------------------------------



 


AGREEMENT OR THE PERFORMANCE BY LEFKOFSKY OF HIS OBLIGATIONS UNDER THIS
AGREEMENT OR OTHERWISE, EXCEPT TO THE EXTENT THAT ANY SUCH LIABILITY IS FINALLY
JUDICIALLY DETERMINED TO HAVE RESULTED FROM LEFKOFSKY’S (OR SUCH OTHER
INDEMNIFIED PERSON’S) GROSS NEGLIGENCE, WILLFUL MISCONDUCT, BAD FAITH OR KNOWING
VIOLATION OF APPLICABLE LAW, IN WHICH CASE LEFKOFSKY’S AGGREGATE LIABILITY TO
THE COMPANY SHALL BE LIMITED TO AN AMOUNT EQUAL TO THE AGGREGATE REMUNERATION
RECEIVED BY LEFKOFSKY PURSUANT TO THIS AGREEMENT.


 


(C)                                  CONTRIBUTION.  IF AND TO THE EXTENT THAT
THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 10 IS NOT ENFORCEABLE FOR ANY
REASON, THE COMPANY AGREES TO MAKE THE MAXIMUM CONTRIBUTION POSSIBLE PURSUANT TO
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ANY ACTIONS, CLAIMS,
LIABILITIES, LOSSES AND DAMAGES INCURRED BY LEFKOFSKY OR ANY OTHER INDEMNIFIED
PERSONS FOR WHICH THEY WOULD HAVE OTHERWISE BEEN ENTITLED TO BE INDEMNIFIED
HEREUNDER.


 


11.                                 RETURN OF MATERIALS.  LEFKOFSKY AGREES THAT
ALL TANGIBLE PROPERTY IN WHOLE OR PART USED, COMPILED OR CREATED BY LEFKOFSKY,
OR MADE AVAILABLE TO LEFKOFSKY, DURING THE TERM OF THIS AGREEMENT AND RELATING
TO LEFKOFSKY’S INDEPENDENT CONTRACTOR RELATIONSHIP WITH THE COMPANY AS SET FORTH
IN THIS AGREEMENT SHALL BE RETURNED PROMPTLY TO THE COMPANY IF THIS AGREEMENT IS
TERMINATED FOR ANY REASON, OR AT ANY OTHER TIME AT THE REQUEST OF THE COMPANY.


 


12.                                 INDEPENDENT CONTRACTOR.  LEFKOFSKY
ACKNOWLEDGES THAT HE IS ACTING AS AN INDEPENDENT CONTRACTOR WITH RESPECT TO THE
COMPANY FOR THE PURPOSES OF PERFORMING THE SERVICES, THAT LEFKOFSKY IS SOLELY
RESPONSIBLE FOR HIS ACTIONS OR INACTIONS, AND THAT NOTHING IN THIS AGREEMENT
SHALL BE CONSTRUED TO CREATE A PARTNERSHIP, JOINT VENTURE OR EMPLOYMENT
RELATIONSHIP WITH THE COMPANY FOR ANY PURPOSE, INCLUDING, WITHOUT LIMITATION:
(I) FOR FEDERAL, STATE OR LOCAL INCOME OR EMPLOYMENT TAX, WITHHOLDING OR
REPORTING PURPOSES, OR (II) FOR ELIGIBILITY OR ENTITLEMENT TO ANY BENEFIT UNDER
ANY COMPANY EMPLOYEE BENEFIT PLANS, INCLUDING, WITHOUT LIMITATION, ANY HEALTH,
LIFE, LONG-TERM DISABILITY, OR RETIREMENT PLAN OR PROGRAM.  LEFKOFSKY HEREBY
EXPRESSLY WAIVES HIS RIGHTS TO PURSUE ANY CLAIM FOR BENEFITS UNDER AN EMPLOYEE
BENEFIT PLAN.


 


13.                                 NO UNDUE HARDSHIP.  LEFKOFSKY REPRESENTS
THAT HIS EXPERIENCE AND ABILITIES ARE SUCH THAT OBSERVANCE OF THIS AGREEMENT
WILL NOT CAUSE LEFKOFSKY ANY UNDUE HARDSHIP OR UNREASONABLY INTERFERE WITH
LEFKOFSKY’S ABILITY TO EARN A LIVELIHOOD.


 


14.                                 MISCELLANEOUS.


 


(A)                                  NOTICE.  ANY NOTICES, REQUESTS, DEMANDS OR
OTHER COMMUNICATION REQUIRED OR PERMITTED HEREUNDER WILL BE IN WRITING AND MAY
BE (I) SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT
REQUESTED, (II) SERVED BY PERSONAL DELIVERY, (III) MADE BY FACSIMILE
TRANSMISSION (WITH CONFIRMATION OF RECEIPT), OR (IV) SENT BY OVERNIGHT COURIER
SERVICE TO THE RECEIVING PARTIES AS FOLLOWS:


 

If to the Company:

 

InnerWorkings, Inc. 

 

 

600 West Chicago Avenue

 

 

Suite 850

 

 

Chicago, Illinois 60610

 

 

Facsimile:

312-604-0022

 

 

Attention:

Steven E. Zuccarini

 

 

4

--------------------------------------------------------------------------------


 

 

If to Lefkofsky: 

 

Echo Global Logistics, Inc. 

 

 

600 West Chicago Avenue 

 

 

Suite 725 

 

 

Chicago, Illinois 60610 

 

 

Facsimile:

312-604-0005 

 

 

Attention:

Eric P. Lefkofsky 

 

Any such notice or communication shall be deemed to be given, (i) if sent by
registered or certified mail, on the fifth (5) business day after the mailing
thereof; (ii) if delivered in person, on the date delivered; (iii) if made by
facsimile transmission, on the date transmitted; or (iv) if sent by overnight
courier service, on the date delivered as evidenced by the bill of lading.  Any
party sending a notice or other communication by facsimile transmission shall
also send a hard copy of such notice or other communication by one of the other
means of providing notice set forth in this Section 14(a).

 


(B)                                 NO WAIVER.  THE FAILURE OF ANY PARTY TO THIS
AGREEMENT TO INSIST UPON THE PERFORMANCE OF ANY OF THE TERMS AND CONDITIONS OF
THIS AGREEMENT, OR THE WAIVER OR ANY BREACH OF ANY OF THE TERMS AND CONDITIONS
OF THIS AGREEMENT, SHALL NOT BE CONSTRUED AS THEREAFTER WAIVING ANY SUCH TERMS
AND CONDITIONS, BUT THE SAME SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT
AS IF NO SUCH FORBEARANCE OR WAIVER HAD OCCURRED.


 


(C)                                  BINDING EFFECT.  THIS AGREEMENT SHALL BE
BINDING ON AND INURE TO THE BENEFIT OF THE RESPECTIVE HEIRS, SUCCESSORS AND
PERMITTED ASSIGNS OF THE PARTIES.


 


(D)                                 GOVERNING LAW.  THE VALIDITY,
INTERPRETATION, PERFORMANCE, AND ENFORCEMENT OF THIS AGREEMENT WILL BE GOVERNED
BY THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  EACH OF THE PARTIES HERETO (I) AGREES THAT ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE BROUGHT SOLELY
IN THE STATE OR FEDERAL COURTS OF THE STATE OF ILLINOIS; (II) CONSENTS TO THE
EXCLUSIVE JURISDICTION OF EACH SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING
RELATING TO OR ARISING OUT OF THIS AGREEMENT; (III) WAIVES ANY OBJECTION THAT IT
MAY HAVE TO THE LAYING OF VENUE IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY
SUCH COURT; AND (IV) AGREES THAT SERVICE OF ANY COURT PAPER MAY BE MADE IN SUCH
MANNER AS MAY BE PROVIDED UNDER APPLICABLE LAWS OR COURT RULES GOVERNING SERVICE
OF PROCESS.


 


(E)                                  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE MATTERS
CONTEMPLATED HEREBY; PROVIDED, HOWEVER, THAT THE PARTIES HERETO AGREE THAT SUCH
WAIVER SHALL NOT BE DEEMED TO CONSTITUTE A WAIVER OF ADJUDICATION  BY A COURT
HAVING APPROPRIATE JURISDICTION.


 


(F)                                    ENTIRE AGREEMENT.  THIS AGREEMENT SHALL
CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND ANY PRIOR WRITTEN OR
ORAL AGREEMENT BETWEEN THE PARTIES SHALL NOT BE BINDING UPON EITHER PARTY.


 


(G)                                 INTERPRETATION.  NOTWITHSTANDING ANY
PROVISIONS IN THIS AGREEMENT TO THE CONTRARY,

 

 

5

--------------------------------------------------------------------------------


 


 


THE PARTIES AGREE THAT THIS AGREEMENT SHALL BE INTERPRETED WITHOUT GIVING EFFECT
TO ANY PRINCIPLE OF CONSTRUCTION THAT WOULD OTHERWISE REQUIRE THIS AGREEMENT TO
BE CONSTRUED AGAINST A PARTY THAT DRAFTED IT SOLELY BECAUSE SUCH PARTY DRAFTED
THIS AGREEMENT.


 


(H)                                 MODIFICATION.  ANY MODIFICATION OF THIS
AGREEMENT OR ADDITIONAL OBLIGATION ASSUMED BY ANY PARTY IN CONNECTION WITH THIS
AGREEMENT SHALL BE BINDING ONLY IF PLACED IN WRITING AND SIGNED BY THE PARTIES.


 


(I)                                     PARAGRAPH HEADINGS.  THE TITLES TO THE
PARAGRAPHS OF THIS AGREEMENT ARE SOLELY FOR THE CONVENIENCE OF THE PARTIES AND
SHALL NOT BE USED TO EXPLAIN, MODIFY OR SIMPLIFY, OR AID IN THE INTERPRETATION
OF THE PROVISIONS OF THIS AGREEMENT.


 


(J)                                     SEVERABILITY.  IF A COURT OF COMPETENT
JURISDICTION FINDS ANY PROVISION OF THE AGREEMENT TO BE INVALID OR UNENFORCEABLE
AS TO ANY PERSON OR CIRCUMSTANCE, SUCH FINDING SHALL NOT RENDER THAT PROVISION
INVALID OR UNENFORCEABLE AS TO ANY OTHER PERSONS OR CIRCUMSTANCES.  IF FEASIBLE,
ANY SUCH OFFENDING PROVISION SHALL BE DEEMED TO BE MODIFIED TO BE WITHIN THE
LIMITS OF ENFORCEABILITY OR VALIDITY; HOWEVER, IF THE OFFENDING PROVISION CANNOT
BE SO MODIFIED, IT SHALL BE STRICKEN AND ALL OTHER PROVISIONS OF THIS AGREEMENT
IN ALL OTHER RESPECTS SHALL REMAIN VALID AND ENFORCEABLE.


 


(K)                                  LEGAL COUNSEL.  EACH PARTY HEREBY
ACKNOWLEDGES THAT HE OR IT HAS HAD FULL OPPORTUNITY TO CONSULT WITH COUNSEL AND
TAX ADVISORS OF HIS OR ITS SELECTION IN CONNECTION WITH THE PREPARATION AND
NEGOTIATION OF THIS AGREEMENT.


 


(L)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, INCLUDING COUNTERPARTS TRANSMITTED BY FACSIMILE OR
ELECTRONIC TRANSMISSION, EACH OF WHICH SHALL BE AN ORIGINAL AS AGAINST ANY PARTY
WHOSE SIGNATURE APPEARS THEREON AND BOTH OF WHICH TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT.


 

[signature page follows]

 

 

6

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Lefkofsky and the Company have executed and delivered this
Agreement as of the Effective Date.

 

COMPANY:

 

INNERWORKINGS, INC.

 

 

By:

/s/ Nicholas J. Galassi

Name:

Nicholas J. Galassi

Title:

Chief Financial Officer

 

 

 

/s/  Eric P. Lefkofsky

Eric P. Lefkofsky

 

 

 

--------------------------------------------------------------------------------

 

 
